Citation Nr: 0842455	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Basic eligibility for nonservice-connected disability 
pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.  He had no foreign or sea service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2004 
decision of the VA Regional Office (RO) in St. Paul, 
Minnesota that denied basic eligibility for nonservice-
connected pension.

FINDING OF FACT

The veteran did not have qualifying active military service 
during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been met. 38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 3.3, 3.17 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his tour of military duty was 
extended to February 1962 during the Berlin crisis, and that 
was a period which had heightened national security 
implications which should qualify him for nonservice-
connected disability pension.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claim under consideration of basic eligibility for 
nonservice connected pension, the Board finds that VCAA 
notice is not required because this issue involves a claim 
that cannot be substantiated as a matter of law due to 
undisputed facts. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

Law and Regulations

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct. 38 U.S.C.A. 
§§ 1502, 1521.  Under 38 U.S.C.A. § 1521(j), a veteran meets 
the service requirements to receive nonservice-connected 
pension benefits if such veteran served in the active 
military, naval or air service: (a) for 90 days or more 
during a period of war; (b) during a period of war and was 
discharged or released from such service for a service-
connected disability; (c) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (d) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war. Id.

The qualifying period of war in the veteran's case is the 
Vietnam era.  The Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period; and in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975. 38 C.F.R. § 3.2 
(f).  

Factual Background and Legal Analysis

This case turns on whether the appellant had basic qualifying 
service providing for entitlement to nonservice-connected 
pension benefits.

The veteran's DD-form 214 reflects military service from 
November 1959 to February 1962.  He had no foreign or sea 
service.  The Board points out that while he was indeed on 
active duty for almost one year during the Vietnam Era, the 
appellant did not serve in the Republic of Vietnam.  
Therefore, he did not have qualifying wartime service as 
defined by law or regulation for this benefit to accrue. See 
38 C.F.R. § 3.2 (f).  No other military service is reported.  
The veteran has not disputed VA or the service department's 
report of his military duty dates.  Additionally, he has not 
submitted any documentation that he otherwise had service 
that would render him eligible for nonservice-connected 
disability pension. See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8 (a) (2008).  The Berlin 
crisis is not a qualifying period of wartime service for VA 
nonservice-connected pension benefit purposes.

Therefore, basic eligibility for nonservice-connected pension 
benefits must be denied.  In a case such as this one where 
the law and not the evidence is dispositive, the claim must 
be denied because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


